Citation Nr: 0200992	
Decision Date: 01/30/02    Archive Date: 02/05/02

DOCKET NO.  96-07 919	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen the claim for entitlement to service connection for 
pulmonary tuberculosis and, if so, whether the claim should 
be granted.

2.  Entitlement to service connection for bronchitis, asthma, 
and hypertension, claimed as secondary to tobacco use.


REPRESENTATION

Appellant represented by:	Peter J. Meadows, Attorney


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. S. Tierney, Counsel


INTRODUCTION

The veteran served on active duty from August 13, 1951, to 
February 8, 1952.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions dated in July 1995 
and December 1998 of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Indianapolis, Indiana.  In the July 
1995 rating decision, the RO denied the claim for service 
connection for pulmonary tuberculosis after finding that new 
and material evidence had been submitted to reopen the claim 
(which had been denied in a final Board decision in April 
1983 and again in a final rating decision in June 1984).  In 
the December 1998 rating decision, the RO denied the claims 
for service connection for bronchitis, asthma, and 
hypertension, claimed as secondary to smoking, on the basis 
that the claims were not well grounded.

In a March 2000 decision, the Board denied service connection 
for pulmonary tuberculosis on a de novo basis, that is, on a 
review of all the evidence of record rather than on the issue 
of whether new and material evidence had been submitted to 
reopen the claim.  In addition, the Board denied service 
connection for bronchitis, asthma, and hypertension, 
secondary to tobacco use in service, on the basis that these 
claims were not well grounded.  The veteran appealed this 
decision.

In February 2001, the veteran and VA General Counsel filed a 
joint motion for remand.  In a March 2001 Court Order, the 
motion was granted and the March 2000 Board decision was 
vacated.  Accordingly, the case is again before the Board.



FINDINGS OF FACT

1.  An April 1983 Board decision denied service connection 
for pulmonary tuberculosis on both a direct basis and on the 
basis that no new and material evidence had been submitted 
since the May 1952 final rating decision; the Board decision 
became final.

2.  In a June 1984 confirmed rating decision, the RO found 
that no new and material evidence had been submitted to 
reopen the claim for service connection for a respiratory 
condition; the rating decision was not appealed and became 
final.

3.  Evidence associated with the veteran's claims file since 
the April 1983 and June 1984 decisions, particularly a 
private medical opinion dated in September 2001, indicates 
that the veteran may have developed pulmonary tuberculosis 
and nicotine dependence during service; this evidence is not 
cumulative and is pertinent to the issues on appeal.


CONCLUSION OF LAW

The evidence submitted subsequent to the April 1983 and June 
1984 decisions denying entitlement to service connection for 
pulmonary tuberculosis is new and material and the claim is 
reopened.  38 U.S.C.A. §§ 5108, 7104, 7105 (West 1991 & Supp. 
2001); 38 C.F.R. § 3.156 (effective prior to Aug, 29, 2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background Regarding Pulmonary Tuberculosis

The veteran served on active duty from August 13, 1951, to 
February 8, 1952.  The service medical records include a 
physical examination report dated August 13, 1951, that 
indicates that the veteran's respiratory system was normal.  
In addition, a report dated August 13, 1951, contains a 
notation from the recruiting station that the veteran had 
been examined and found physically qualified for enlistment.  
It was indicated that there were no defects noted.  However, 
it was also noted that a chest x-ray and blood serology had 
not been done.  A chest x-ray on August 17, 1951, noted that 
there were shadows of increased density and somewhat reticula 
pattern in the apex of the right lung.  The impression was 
infiltration in the apex of the right lung.  A service 
medical record dated August 27, 1951, notes that the 
veteran's chief complaint was substernal aching pain and 
snapping below the sternum for one year.  It was noted that 
the veteran's stepfather had died of pulmonary tuberculosis 
one year earlier and that the veteran had lived in the house 
with his parents.  It was further noted that, at the time of 
the stepfather's death, the veteran was checked by x-ray and 
was told to report back for a check.  However, he did not get 
rechecked and joined the military instead.  The diagnosis was 
tuberculosis, pulmonary, active.

A Report of Board of Medical Survey, U.S. Naval Hospital, San 
Diego, CA, dated in December 1951 notes a diagnosis of 
tuberculosis, pulmonary, active, minimal.  The medical board 
noted that this disease was not incurred in the line of duty 
and that it existed prior to appointment or enlistment and 
was not aggravated by service.  The report notes that the 
veteran enlisted on August 13, 1951, a routine chest 
fluorogram on August 17, 1951, and a chest x-ray on August 
27, 1951, revealed an area of infiltration in the right apex.  
In addition, a routine tuberculin skin test on August 17, 
1951, was positive.  On August 27, 1951, the veteran was 
admitted to the sick list with the diagnosis of tuberculosis, 
pulmonary, active, minimal.  It was again noted that his only 
complaint was intermittent substernal pain of one year'' 
duration.  There was a history noted of contact with his 
stepfather who had died the previous year with pulmonary 
tuberculosis.  Moreover, it was noted that the veteran had 
been followed as a contact prior to his enlistment in the 
military and that he had been informed that something was 
"wrong" with his chest x-ray.  The medical board noted its 
opinion that the veteran's pulmonary tuberculosis existed 
prior to his enlistment and that it was not aggravated by 
service.

While still considered on active duty, the veteran was 
transferred to a VA hospital on February 1, 1951.  The 
hospital report notes that the veteran's stepfather had died 
of tuberculosis about one year prior to the discovery of the 
veteran's lesion.  It was noted that the veteran had been 
living with him.  It was further noted that, prior to 
enlistment in the military, he had been told that he had a 
suspicious spot on his x-ray and advised him to have a 
follow-up examination; this was not done.  The report further 
notes that, while the veteran was hospitalized at the Naval 
Hospital, serial x-rays were reported as showing no change.  
However, he was still considered to have active pulmonary 
tuberculosis and was subsequently transferred to the VA 
hospital.  An x-ray taken on February 4, 1952, revealed a 
fine, feathery type of infiltration involving the right upper 
chest area, extending down to the second anterior interspace 
on the right.  It was noted that chest x-ray in March 1952 
and another in April 1952 revealed no change in the pulmonary 
pathology.  The veteran remained hospitalized from February 1 
to June 1, 1952.

In rating decision of May 1952, the RO denied service 
connection for pulmonary tuberculosis.  The veteran did not 
appeal the decision and it became final.  The claim remained 
denied in subsequent rating decisions.  

The veteran was hospitalized from May to August 1961 
complaining of swollen glands and a chronic sore throat.  A 
chest x-ray revealed some apical capping of the right 
suggestive of old disease.  No active disease was noted.  The 
diagnoses were lymphadenitis due to tuberculosis and apical 
granuloma with retained roots.

A VA special chest examination in March 1962 included a chest 
x-ray which revealed slight clouding of the right apical and 
subapical region with scattered fibrotic strands suggesting 
an inflammatory process which was probably not active at that 
time.  The radiographic report further notes that, if 
supported by adequate clinical history, the changes noted 
were consistent with the clinical diagnosis of minimal 
inactive pulmonary tuberculosis.  After a physical 
examination, the diagnoses were pulmonary tuberculosis, 
chronic, minimal, inactive 10 years, maximum involvement, 
moderately advanced, and scars, residuals, right neck area, 
from scrofula operation in June 1961.  In rating decision of 
April 1962, service connection for pulmonary tuberculosis 
remained denied.

A VA outpatient examination report dated in August 1967 notes 
that the veteran's habits included smoking a pipe currently.  
It was also noted that before his present illness he smoked a 
half a pack of cigarettes daily.  A VA medical record dated 
in October 1967 notes diagnoses of far advanced, active 
pulmonary tuberculosis, and a history of chronic alcoholism.

The veteran was hospitalized from August 1967 to April 1968.  
The pertinent diagnosis was pulmonary tuberculosis, 
moderately advanced, active, time undetermined.  During the 
hospitalization, he was treated for an abscess on his right 
ankle which was positive for tuberculosis.  The veteran 
subsequent was hospitalized numerous times in 1968 and 1969 
for follow-up of pulmonary tuberculosis.  The diagnosis 
remained pulmonary tuberculosis, moderately advanced.  A VA 
radiographic report dated in August 1978 shows that there was 
no active processes seen in the lung fields.

VA outpatient treatment records of treatment in 1979 and 1980 
mostly concern orthopedic complaints.  However, a radiology 
report of a chest x-ray in March 1979 notes that there was no 
evidence of active pulmonary infiltration.

In April 1981, the appellant attempted to reopen his claim 
for service connection for pulmonary tuberculosis.  In June 
1981, the RO received lay statements from F. M. and J. M., 
indicating that the veteran had not been ill prior to service 
and that he had developed a pulmonary problem during service.  
In a July 1981 statement, the veteran indicated that his 
disability increased during service because he was discharged 
in 1952 due to tuberculosis.  The veteran submitted 
additional lay statements from H. M., J. B., and R. H., dated 
in August 1981, indicating that he initially became ill 
during service with a pulmonary disorder.

An additional lay statement was received in November 1981 
from W. D.  Again, he noted that the veteran was in apparent 
good physical health prior to service and became ill during 
service.  In a statement from the veteran dated in July 1982, 
he contends that at the time he enlisted into the military he 
was told that he was in excellent condition and he did not 
feel ill at that time.  The veteran contends that he was 
exposed to tuberculosis and contracted it during service.

In an April 1983 decision, the Board continued the denial of 
service connection for pulmonary tuberculosis.  The Board, in 
pertinent part, found that active pulmonary tuberculosis 
preexisted service and was not aggravated during service.  
The Board also found that the evidence submitted since the 
final rating decision in May 1952 did not present a factual 
basis different from that upon which the prior decision to 
deny service connection for active pulmonary tuberculosis was 
based.

In May 1984, the veteran submitted copies of original letters 
containing lay statements that had already been submitted to 
the RO.  In a June 1984 confirmed rating decision, the RO 
found that no new and material evidence had been submitted to 
reopen the claim for service connection for a respiratory 
condition.

In April 1995, the RO received a statement from the veteran 
to reopen the claim for service connection for pulmonary 
tuberculosis.  Enclosed was a statement from E. Paul Thomas, 
M. D., dated in April 1995, that the veteran "was not 
treated for Pulm. Tbc. Prior to his military service 13 Aug. 
1951."  The private physician did not provide the basis for 
this conclusory statement.

In rating decision of July 1995, the RO found that new and 
material evidence had been submitted and reopened and denied 
the claim for service connection for pulmonary tuberculosis.  
The veteran appealed this decision. 

A personal hearing was held before a hearing officer at the 
RO in July 1996.  The veteran testified that the record was 
incorrect in noting that he was exposed to tuberculosis form 
his stepfather prior to service.  The veteran stated that he 
had not stayed with his stepfather, but had lived in his own 
apartment.  In addition, the veteran testified that his 
stepfather's death certificate shows that he did not die from 
tuberculosis.  When the veteran's representative asked him if 
his stepfather actually had had tuberculosis, the veteran's 
response was "I didn't see it on the record at all."  The 
veteran failed to testify as to whether he had personal 
knowledge that his stepfather suffered from tuberculosis 
prior to his death.  The veteran further testified that at 
the time he was examined and accepted into service, he had no 
symptoms of active tuberculosis.  The veteran acknowledged at 
the hearing that Dr. Paul Thomas had not been his treating 
physician and had examined him once prior to his enlistment 
examination into the military.  In addition, the veteran also 
acknowledged that, prior to service, he had been treated at 
City Hospital (which later became General Hospital, which 
then became Wishard Hospital) and was told that he had scars 
either from pneumonia or tuberculosis.  He did not go back 
for follow up treatment.  The veteran admitted that he had 
gone to City Hospital for treatment of a hacking cough.

In a Supplemental Statement of the Case (SSOC) dated in 
August 1996, the RO restructured the issue as whether new and 
material evidence had been submitted to reopen the claim for 
service connection for pulmonary tuberculosis.  The RO 
determined that no such new and material evidence had been 
received and denied the claim.

In a lay statement dated in May 1997, J. E. indicated that 
the veteran's health prior to service was very good.  He 
further noted that the veteran lived in his own apartment 
prior to service and had not lived with his parents at that 
time.  Several additional statements from the veteran express 
his contention that he was healthy prior to service and 
contracted tuberculosis during service.  The veteran further 
contended that he did not contract tuberculosis from his 
stepfather prior to service because his stepfather did not 
die from tuberculosis.  He submitted a copy of his 
stepfather's Record of Death showing that the immediate cause 
of death was lobar pneumonia, with a one week interval 
between onset and death.  No underlying causes of death were 
noted.  In a SSOC dated in December 1997, the RO noted that 
the issue was service connection for pulmonary tuberculosis 
and the claim was denied with no mention of whether new and 
material evidence had been received to reopen the claim.

In April 1998, the veteran raised additional issues of 
service connection for bronchitis, asthma, and hypertension, 
secondary to nicotine dependence and smoking during service.

Private medical records received in 1998 of treatment in 1995 
and 1998 do not provide evidence of the etiology of the 
veteran's pulmonary tuberculosis.  Accordingly, these records 
are not pertinent to the claim for service connection for 
pulmonary tuberculosis.

In June 1999, another hearing was held before a hearing 
officer at the RO.  However, the testimony concerned the 
additional raised issues of service connection for 
bronchitis, asthma, and hypertension, secondary to nicotine 
dependence.  Accordingly, the testimony is not relevant to 
the issue of service connection for pulmonary tuberculosis.

In a March 2000 decision, the Board denied service connection 
for pulmonary tuberculosis.  The veteran appealed that 
decision.  In a March 2001 Court Order, the Board decision 
was vacated and the issue was remanded to the Board for 
readjudication.

In September 2001, the Board received a statement from 
William E. Jones, M. D.  He stated that he had reviewed the 
veteran's claims file and it was his opinion that there was 
no evidence of tuberculosis prior to his enlistment in the 
service.  He further noted that the diagnosis of tuberculosis 
was made while the veteran was in service and that he spent 
approximately four months in the hospital for treatment of 
the disease.

I.  Analysis

As noted above, the April 1983 Board decision and the June 
1984 confirmed rating decision were not appealed.  Once a 
claim has been denied and the decision is not timely 
appealed, the claim may only be reopened based on new and 
material evidence.  38 U.S.C.A. §§ 7104, 7105 (West 1991 & 
Supp. 2001); 38 C.F.R.
§ 38 C.F.R. § 3.156 (effective prior to Aug, 29, 2001).

Prior to August 29, 2001, new and material evidence was 
defined by regulation as evidence not previously submitted 
which bears directly and substantially upon the specific 
matter under consideration, which is neither cumulative nor 
redundant, and which by itself or in connection with the 
evidence previously assembled is so significant that it must 
be considered in order to fairly decide the merits of the 
claim.  38 C.F.R. § 3.156(a); see also Hodge v. West, 155 F.3d 
1356 (Fed. Cir. 1998).  However, the provisions of 38 C.F.R. 
§ 3.156(a) were amended effective August 29, 2001.  See 66 
Fed. Reg. 45620-45632 (August 29, 2001).  Under the new 
version of this regulation, new and material evidence means 
existing evidence not previously submitted to agency 
decisionmakers.  Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought to 
be reopened, and must raise a reasonable possibility of 
substantiating the claim.  When a law or regulation changes 
after a claim has been filed, but before the administrative or 
judicial appeal process has been concluded, the version most 
favorable to the veteran generally applies.  Karnas v. 
Derwinski, 1 Vet. App. 308, 313 (1991). 

Since the appellant's claim to reopen was filed prior to 
August 29, 2001, the new § 3.156 provisions are not 
applicable in his case and the prior law will be applied 
herein.

To reopen a previously and finally disallowed claim, there 
must be new and material evidence presented or secured since 
the time that the claim was finally disallowed on any basis, 
not only since the time that the claim was last disallowed on 
the merits.  Evans v. Brown, 9 Vet. App. 273 (1996).

After reviewing all the evidence of record, the Board finds 
that new and material evidence has been submitted to reopen 
the claim for service connection for pulmonary tuberculosis.  
Since the April 1983 Board decision and the June 1984 final 
rating decision, the veteran submitted additional evidence, 
which includes an April 1995 medical statement from Dr. 
Thomas that the veteran was not treated for pulmonary 
tuberculosis prior to service.  Further the Board finds that 
the September 2001 medical statement from Dr. Jones 
constitutes new and material evidence.  Dr. Jones noted that 
he had reviewed the veteran's claims file and it was his 
medical opinion that there was no evidence of tuberculosis 
prior to the veteran's enlistment in the service.  The Board 
finds that this evidence is both new and material to the 
issue of service connection for pulmonary tuberculosis.  
Accordingly, the claim is reopened.


ORDER

New and material evidence having been submitted, the claim 
for entitlement to service connection for pulmonary 
tuberculosis is reopened; to this extent the appeal is 
allowed.


REMAND

The Board finds that the issues of service connection for 
pulmonary tuberculosis and service connection for bronchitis, 
asthma, and hypertension, secondary to nicotine dependence, 
must be remanded for procedural due process and further 
development.  The Board notes that, pursuant to the 
appellant's brief of September 2001, he has waived RO initial 
review of additional evidence and he has requested waiver of 
any additional assistance or case development in connection 
with the Joint Motion for Remand, and the provisions of the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (VCAA).  However, pursuant to the Court 
Order that granted the Joint Motion for Remand, the Board 
believes it must take the action indicated and agreed to by 
both parties in the Joint Motion for Remand.

There has been a significant change in the law during the 
pendency of this appeal.  
On November 9, 2000, the President signed into law the VCAA, 
now codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
Supp. 2001).  Among other things, this law eliminates the 
concept of a well-grounded claim, redefines the obligations 
of VA with respect to the duty to assist, and supersedes the 
decision of the Court in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. 
Vet. App. Nov. 6, 2000) (per curiam order), which had held 
that VA cannot assist in the development of a claim that is 
not well grounded.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA, or filed before 
the date of enactment and not yet final as of that date.  
VCAA, Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096 
(2000);  see also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  VA regulations have also been revised as a result of 
these changes.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to 
be codified as amended at 38 C.F.R §§ 3.102, 3.156(a), 3.159 
and 3.326(a) and is effective from November 9, 2000, except 
that the amendment to 38 C.F.R. 
§ 3.156(a), the second sentence of 38 C.F.R. § 3.159(c), and 
38 C.F.R. 
§ 3.159(c)(4)(iii) apply to any claim to reopen a finally 
decided claim received on or after August 29, 2001).

Because of the change in the law brought about by the VCAA, a 
remand in this case in regard to the issues of service 
connection for pulmonary tuberculosis and service connection 
for bronchitis, asthma and hypertension, claimed as secondary 
to tobacco use, is required for compliance with the notice 
and duty to assist provisions contained in the new law.  In 
addition, because the RO has not yet considered whether any 
additional notification or development action is required 
under the VCAA, it would be potentially prejudicial to the 
appellant if the Board were to proceed to issue a decision at 
this time.  See Bernard v. Brown, 4 Vet. App. 384 (1993); VA 
O.G.C. Prec. Op. No. 16-92 (July 24, 1992) (published at 57 
Fed. Reg. 49,747 (1992)).  On remand, the RO must adjudicate 
these issues on the merits rather than denying them as not 
well grounded.  Therefore, for these reasons, a remand is 
required.  

In an effort to assist the RO, the Board has reviewed the 
claims file and identified certain assistance that must be 
rendered to comply with the VCAA.  However, it is the RO's 
responsibility to ensure that all appropriate development is 
undertaken in this case.  

In regard to the issue of service connection for pulmonary 
tuberculosis, as noted above, the RO denied the claim on the 
basis that no new and material evidence had been submitted to 
reopen it.  However, the Board has determined that new and 
material evidence has been submitted and the claim is 
reopened.  Accordingly, the RO must readjudicate the claim 
with consideration of all of the evidence of record, both the 
old and the new.

Moreover, the Board finds that a thorough medical opinion by 
a specialist in pulmonology is necessary for a determination 
as to whether it is as likely as not that the veteran had 
pre-existing pulmonary tuberculosis at the time he entered 
the military.  If he had pulmonary tuberculosis prior to 
service, the physician should render a medical opinion as to 
whether it is as likely as not that the disease was 
aggravated during the veteran's period of active duty.  The 
examiner must have the veteran's claims file to review, 
including all the service medical records.  In addition, all 
medical opinions rendered must include the reasoning and 
bases for such opinions, with reference to the evidence of 
record.

In regard to the issues of service connection for bronchitis, 
asthma, and hypertension, claimed as secondary to smoking, 
the evidence shows that in rating decision of December 1998, 
the RO denied these claims on the basis that they were not 
well grounded.  The veteran appealed that decision.  
Subsequent to the enactment of the VCAA, the concept of a 
well-grounded claim has been stricken.  Therefore, the RO 
must initially adjudicate these claims on the merits, on a de 
novo basis, prior to appellate review by the Board.

In June 1999, a hearing was held before a hearing officer at 
the RO in regard to the issues of service connection for 
bronchitis, asthma and hypertension.  The veteran expressed 
his contention that his bronchitis, asthma and hypertension 
were the result of smoking while in service.  He testified 
that he started smoking during service in 1951 and had not 
smoked prior to service.  He stated that, beginning around 
the mid-1980s, he first became aware of the bronchitis, 
asthma and hypertension.  According to the veteran, doctors 
had told him that these conditions probably were the result 
of his smoking habit.  The veteran testified that during 
service he smoked about a pack a day.  The veteran stated 
that he stopped smoking in about 1975.  He indicated that he 
thought he became addicted to nicotine during service.

Testimony from the veteran, as well as numerous lay 
statements from acquaintances who knew him prior to service, 
support the contention that he began to smoke during service.  
However, the veteran's service medical records are negative 
for evidence that he smoked during service.  The earliest 
medical evidence of smoking appears to be a VA clinical 
record of an examination in August 1967 noting that the 
veteran's smoking habits consisted of presently smoking a 
pipe and before "PI" smoking a half a pack of cigarettes 
per day.  A VA medical record dated in August 1978 notes that 
he smoked a pipe but did not provide the amount of his 
smoking habit.  A private medical record dated in July 1995 
notes that the veteran was advised to stop drinking and 
smoking.  However, a statement purportedly from a VA 
physician, dated in May 1998, notes that the veteran had not 
smoked for approximately 20 years.  A statement dated in 
September 2001 from William E. Jones, M.D., notes that the 
veteran never smoked until he joined the service.  However, 
this physician did not note the basis of this statement and 
there is no indication that he knew the veteran personally 
prior to service.  Dr. Jones noted that he thoroughly 
reviewed the veteran's VA claims file and that the veteran 
"developed an addiction to nicotine during his time in the 
service, and it is also my opinion that he developed 
bronchitis secondary to his cigarette smoking (i.e. nicotine 
addiction)."  However, Dr. Jones did not provide the basis 
for his opinion that the veteran developed an addiction to 
nicotine while in service.  Accordingly the Board finds that 
another medical opinion as to whether the veteran developed a 
nicotine addiction during service is necessary.

Accordingly, further appellate consideration will be deferred 
and the case is REMANDED to the RO for the following 
development:

1.  The RO should contact the veteran and 
request the names and addresses of any 
additional medical care providers who 
treated him for pulmonary tuberculosis 
prior to, during, and since his period of 
service.  Further, he should provide the 
names and addresses of any additional 
medical care providers who treated him 
for nicotine dependence, bronchitis, 
asthma, and hypertension.  After securing 
the necessary release, the RO should 
obtain any identified records.  All 
records obtained should be added to the 
claims folder.

2.  The veteran should be afforded a VA 
pulmonology examination by a specialist 
to ascertain the history of the veteran's 
pulmonary tuberculosis and the nature of 
his disease.  In addition, the examiner 
should obtain the veteran's history of 
nicotine use.  The claims folder should 
be made available to the examiner for 
review before the examination.  In 
particular, the examiner should review 
the veteran's service medical records.  
The examiner is requested to render a 
medical opinion as to whether it is at 
least as likely as not that the veteran's 
pulmonary tuberculosis existed prior to 
service.  If the examiner finds that it 
did, another medical opinion is requested 
as to whether it is at least as likely as 
not that the pulmonary tuberculosis was 
aggravated during the veteran's period of 
service.  In addition, the examiner is 
requested to examine the veteran for 
bronchitis, asthma, or other pulmonary 
disorders, and also note whether the 
veteran currently has hypertension.  
Thereafter, the examiner is requested to 
provide a medical opinion as to whether 
it is at least as likely as not that the 
veteran developed nicotine dependence 
during service, and whether such 
dependence or nicotine use during service 
has resulted in any current bronchitis, 
asthma, or hypertension disorders.  The 
examiner is requested to specifically 
note the reasoning and bases for all 
medical opinions.  If any requested 
medical opinion cannot be rendered, the 
examiner should state the reason why.

3.  The RO must review the claims file and 
ensure that all notification and 
development action required by the VCAA, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (codified as 
amended at 38 U.S.C.A. §§ 5102, 5103, 
5103A, and 5107) and 66 Fed. Reg. 45,620-
45,632 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. § 3.159) are fully 
complied with and satisfied. 

4.  Thereafter, the RO should readjudicate 
these claims.  The claim for service 
connection for pulmonary tuberculosis has 
been reopened and the RO must adjudicate 
the issue on the merits.  The claims for 
service connection for bronchitis, asthma, 
and hypertension, claimed as secondary to 
nicotine dependence, must be adjudicated 
on the merits as well.  If the benefits 
sought on appeal remain denied, the 
appellant and his attorney should be 
provided a SSOC.  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and applicable law 
and regulations considered pertinent to 
the issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The purpose of the examination requested in this remand is to 
obtain information or evidence (or both) which may be 
dispositive of the appeal.  Therefore, the veteran is hereby 
placed on notice that pursuant to 38 C.F.R. § 3.655 (2001) 
failure to cooperate by attending the requested VA 
examination may result in an adverse determination.  See 
Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	A. BRYANT
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).





